People v Dasher (2020 NY Slip Op 05424)





People v Dasher


2020 NY Slip Op 05424


Decided on October 2, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 2, 2020

PRESENT: CENTRA, J.P., LINDLEY, NEMOYER, CURRAN, AND WINSLOW, JJ. (Filed Oct. 2, 2020.)


MOTION NO. (873/13) KA 09-00175.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vBERNARD DASHER, ALSO KNOWN AS WILLIAM DASHER, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER Motion for writ of error coram nobis denied.